MEMORANDUM **
In these consolidated appeals, Julian Guzman-Ayala appeals from the revocation of supervised release, and the guilty-plea conviction and 37-month sentence for re-entry after deportation, in violation of 8 U.S.C. § 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Guzman-Ayala has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief was filed.
In appeal number 05-10560, our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief for his appeal of the revocation of supervised release. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.
In appeal number 05-10561, we dismiss the appeal of his § 1326 conviction in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily). Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.